

116 HR 5801 IH: Removal Jurisdiction Clarification Act of 2020
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5801IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Johnson of Georgia (for himself, Mr. Nadler, Ms. Dean, Ms. Garcia of Texas, Mr. Cartwright, Mr. Raskin, Mr. Swalwell of California, Mr. Cohen, Ms. Schakowsky, Ms. Norton, Mr. Rush, Mrs. Watson Coleman, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to establish a procedure for remand of a civil action that
			 has been removed before service on a forum defendant, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Removal Jurisdiction Clarification Act of 2020. 2.Removal before service on a forum defendant (a)RemovalSection 1447 of title 28, United States Code, is amended by adding at the end the following:
				
					(f)
 (1)A court shall remand a case described in paragraph (2) to the State court from which it was removed if—
 (A)within 30 days after filing of the notice of removal under section 1446(a), or within the time specified by State law for service of process, whichever is shorter, a defendant described in paragraph (2)(B) is properly served in the manner prescribed by State law; and
 (B)a motion to remand is made in accordance with, and within the time specified by, the first sentence of subsection (c).
 (2)This subsection shall apply to a case in which— (A)a civil action is removed solely on the basis of the jurisdiction under section 1332(a) of this title; and
 (B)at the time of removal, any party in interest properly joined as a defendant is a citizen of the State in which such action is brought, but has not been properly served.
							.
 (b)Conforming amendmentSection 1448 of title 28, United States Code, is amended by striking In all cases and inserting Except as provided in section 1447(f), in all cases. (c)Effective date (1)In generalThe amendments made by this Act shall take effect upon the expiration of the 30-day period beginning on the date of enactment of this Act, and shall apply to any civil action commenced on or after such date.
 (2)Commencement of State actionsWith respect to a civil action commenced in State court and removed to Federal court, the civil action shall be deemed to have commenced on the date that the civil action was commenced, within the meaning of State law, in State court.
				